Citation Nr: 0100467	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  98-19 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than June 25, 1997, 
for a 100 percent evaluation for a schizoaffective disorder 
with paranoid and bipolar components.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to October 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating action of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), 


FINDINGS OF FACT

1.  The RO received the veteran's claim for TDIU on June 5, 
1995.  

2.  A June 18, 1994, decision of the Social Security 
Administration noted that the veteran was unemployable 
primarily as a result of symptoms related to his service-
connected schizoaffective disorder.  VA was informed of this 
decision on June 5, 1995. 

3.  The earliest date as of which it is factually 
ascertainable that the veteran's schizoaffective disorder had 
increased in severity so as to meet the criteria for a 100 
percent rating is August 31, 1992, more than one year prior 
to the appellant's June 5, 1995 claim for increase.  


CONCLUSION OF LAW

The requirements for an effective date of June 5, 1995, for 
an award of a 100 percent disability evaluation for 
schizoaffective disorder with paranoid and bipolar 
components, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.102, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 1998 rating decision, the RO granted the veteran's 
claim for increase and assigned a 100 percent rating for the 
service-connected schizoaffective disorder, effective from 
June 25, 1997.  The veteran contends that he is entitled to 
an effective date earlier than that assigned by the RO 
because he has been continuously pursuing his claim since 
June 5, 1995.  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
With regard to claims for increased compensation, the law 
also provides that the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(1), (2).  

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  

In addition, the date of receipt of evidence received from a 
private physician, when the evidence furnished by or in 
behalf of the claimant is within the competence of the 
physician and shows the reasonable probability of entitlement 
to benefits, will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(2).

By a January 1979 rating decision, service connection was 
granted and a 30 percent rating assigned for paranoid type 
schizophrenia.  By subsequent rating actions, temporary total 
ratings were assigned under the provisions of 38 C.F.R. 
§ 4.29 and at the expiration of a period of temporary total 
disability, a 50 percent rating was assigned.  The appellant 
was informed of this 1994 decision in April 1994, however, he 
did not file a timely notice of disagreement.

In support of an Application for Increased Compensation Based 
on Individual Unemployability (TDIU), date stamped as having 
been received at the RO on June 5, 1995, the veteran 
submitted a copy of a June 18, 1994 decision of the Social 
Security Administration (SSA), awarding him disability 
benefits under the regulations pertinent to that agency.  
That decision found that the veteran had been unable to work 
due to a psychiatric disorder from August 31, 1992.

In an August 1996 rating action, the RO considered additional 
records obtained from the SSA and copies of VA treatment 
records but denied claims of increased rating for the 
veteran's service-connected schizophrenia and left knee 
disorders and denied a claim for TDIU.  The RO informed the 
veteran of that decision by letter in September 1996.  The 
Board takes this opportunity to point out that the September 
1996 correspondence from the RO did not reference the denial 
of the TDIU claim expressly; however, that determination was 
included in the rating action, a copy of which accompanied 
the letter to the veteran. 

In a statement date stamped as having been received at the RO 
on June 25, 1997, the veteran referred to September 1996 
correspondence from the RO and the "Evaluation of SC 
schizophrenia, Entitlement to Individual Unemployability."  
The veteran also referred to an attached December 1996 report 
from his VA treating psychiatrist "submitted in contention 
to the rating decision findings of August 29, 1996."  In 
that report, Mary Joseph, M.D., noted that she had reviewed 
"all of" the veteran's charts and offered her opinion that 
the symptoms of the veteran's service-connected psychiatric 
disability were more characteristic of bipolar disorder 
(manic depression).  She also noted that the veteran was 
service-connected for a left knee disability, which had 
become increasingly more severe in  recent months.  Dr. 
Joseph further opined that the pain in his knees aggravated 
the veteran's mental condition.  Dr. Joseph noted that the 
veteran had not been able to work since 1992.  The veteran 
was noted to be receiving treatment for his mood disorder; 
however, mood changes with irritability and anger continued 
due to chronic knee pain and pain, in turn, makes the moods 
worse.  In her opinion, "[the veteran] is not able to 
perform any kind of gainful employment now due to pain in the 
knee and continued irritability, anger, and threatening 
behavior."  

In June 1997, the veteran submitted another formal claim for 
TDIU.

In a February 1998 rating decision, the RO, inter alia, 
assigned an increased rating for the left knee disability and 
deferred a rating as to the TDIU claim.  

In July 1998, the RO, inter alia, increased the rating for 
the veteran's schizoaffective disorder to 100 percent, 
effective from June 25, 1997.  In the narrative portion of 
that decision, the RO noted that the veteran had applied for 
TDIU; however, as a schedular 100 percent rating was being 
assigned, the issue of TDIU was no longer for consideration. 

In a notice of disagreement (NOD) submitted with regard to 
the July 1998 rating decision, the veteran noted that he 
"file(d) his [NOD] with the decision awarding individual 
unemployability effective from June 25, 1997."  He claimed 
that he was entitled to a TDIU from May 30, 1994, as he had 
filed a formal claim in May 1995 which was denied by the RO 
in September 1996.  In June 1997, "well within the one year 
period," he submitted the evidence upon which the July 1998 
determination awarding the 100 percent rating was based.  The 
veteran further noted that his submission in July 1997 of the 
second formal claim for TDIU was in response to the RO's 
request made earlier that same month.  (There is no copy of 
correspondence from the RO requesting that the veteran send 
in a second application.)

In response to a request from the RO for clarification of the 
veteran's July 1998 NOD which referred to individual 
unemployability rather than a schedular rating, his 
representative noted that the veteran's claim for TDIU was 
dated May 30, 1995, and denied by letter of the RO in 
September 1996.  The representative noted that the veteran's 
June 1997 statement, with the attached medical evidence, was 
a NOD as to August 1996 RO denial of a TDIU and increased 
rating for his psychiatric disorder.  It was the 
representative's assertion that the June 1997 statement did 
not reopen the claim, but continued the claim from May 1995.  

In the September 1998 rating action presently on appeal, the 
RO denied a claim for an effective date earlier than June 25, 
1997, for the assignment of a 100 percent rating for 
schizoaffective disorder.  The RO reviewed the procedural 
history of the case and noted that a TDIU claim had been 
denied in an August 1996 rating action; with notice to the 
veteran of the decision and his appellate rights in September 
1996.  The RO then noted that no NOD was received with regard 
to that determination prior to September 1997.  
Interestingly, the RO characterized the statement received 
from the veteran in June 1997 as a "claim to reopen" the 
previously denied claim for TDIU.  The RO then concluded that 
the July 1998 rating action granted the benefit sought on the 
reopened claim and assigned an effective date, the date of 
the receipt of the claim to reopen. 

The Board notes that the veteran contends his increased 
evaluation should be granted from at least June 5, 1995, the 
date of VA's receipt of his claim for increase.  Although he 
did not submit a formal claim for increased rating at that 
time, the Board points out that the RO correctly considered 
both the TDIU claim and claims for increased ratings for each 
of the veteran's service-connected disabilities and 
adjudicated those claims in the August 1996 rating action.  
Once a claim is received, VA must review the claim, 
supporting documents, and oral testimony in a liberal manner 
to identify and adjudicate all reasonably raised claims.  EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991).  Thus, the Board 
agrees that the veteran has been continuously pursuing a 
claim for increase or TDIU since June 5, 1995.  Although the 
RO characterized the statement received in June 1997 as a 
claim to reopen the TDIU claim, the Board finds that 
correspondence was clearly a NOD.  See 38 C.F.R. § 20.201 
(2000).  It was received within one year of notification of 
the August 1996 denial and the veteran specifically referred 
to the August 1996 rating decision and included medical 
evidence in support of his claims with regard to the issues 
addressed therein.  Specifically, a medical opinion that he 
was unemployable as a result of his service-connected 
disabilities.  Thus, June 5, 1995 is the date of claim.  

Applying the law and regulations to the case at hand, the 
Board observes that, since the application for increase was 
the claim received on June 5, 1995, an earlier effective date 
for the assignment of a schedular 100 percent rating for 
schizoaffective disorder may be granted only if it is 
factually ascertainable that an increase in the veteran's 
disability status occurred within the one year prior to June 
5, 1995.  The Board finds that there is no such evidence in 
this case.  Rather, the record shows that the veteran became 
totally disabled due to psychiatric pathology in August 1992, 
more than one year prior to the date of his claim for an 
increased rating/total disability evaluation based on 
individual unemployability.  As such, it is not factually 
ascertainable that the veteran became totally disabled due to 
a psychiatric disorder during the year prior to his claim.  
The facts show that he had already been so disabled for more 
than a year when he presented his claim.  As such, an 
effective date prior to June 5, 1995, is not in order.  
38 C.F.R. § 3.400(o)(2).


ORDER

An effective date of June 5, 1995, for the assignment of a 
100 percent disability rating for schizoaffective disorder 
with paranoid and bipolar components is granted subject to 
the laws and regulations governing the award of monetary 
benefits. 


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

